DETAILED ACTION

Election/Restriction

Presently, none of the claims appear to be generic to all of the following disclosed patentably distinct species, sub-species, sub-sub-species, and sub-sub-sub-species, however, Applicant should confirm (It appears as though independent claims 1 and 13 both recite the actuator being located in the vicinity of a leading edge of a wing which would limit them to wing mounted systems in sub-sub-species B below. Additionally, independent claim 1 requires a flight stability sensor which appears to limit it to Species II): 
Plasma Actuator Type - Species (Pick one):
Species I: Plasma-ignited combustion system (i.e. in connection with fuel - see paragraph [0034]; Figs. 1-10 and 14)
Species II: Plasma-aided control system (i.e. not in connection with fuel - see paragraph [0034]; Figs. 11-13 and 15)
Aircraft Type - Sub-Species (Pick one):
Sub-species A: Subsonic aircraft (Fig. 6)
	Sub-species B: Supersonic aircraft (Fig. 7)
	Sub-species C: Hypersonic aircraft (Species I = Figs. 8-10; Species II = Figs. 11-13)
	Actuator Location - Sub-Sub-Species (Pick one):
		Sub-sub-species 1: Wing-mounted system (Fig. 3)
		Sub-sub-species 2: Engine-mounted system (Figs. 4 and 5)
		Control System Type - Sub-Sub-Sub-Species (Pick one):
			Sub-sub-sub-species i: Combustion control system (Fig. 14)
			Sub-sub-sub-species ii: Plasma-aided control system (Fig. 15)
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions have acquired a separate status in the art in view of their different classification (as outlined above, there are species directed to wing mounted systems classified in B64C3/00+ and B64C9/14, and species directed to engine mounted systems classified in B64D2033/0226);
the inventions have acquired a separate status in the art due to their recognized divergent subject matter (as outlined above, there are species directed to plasma systems using fuel and those that do not use fuel which are engineered and operated in different manners. There are also species directed to subsonic flow effects, supersonic flow effects, and hypersonic flow effects which are divergent flow regimes due to the engineering considerations and aircraft designs for each regime. Finally, there are species directed to combustion control and to plasma-aided control systems which do not have substantial overlap and diverge into respect control regimes); and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) (As outlined above, there are different types of plasma actuators, effects, control systems, mounting locations, and aircraft type/flow regimes. Each of these species requires at least specific subclasses to be searched which do not overlap with all the others and text searches for particular operations, mounting locations, control system subcomponents, etc. will be necessary).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was NOT made to Applicant to request an oral election regarding the election/restriction requirement due to at least one of the following:
i. the restriction is complex;
ii. the application is being prosecuted by the Applicant pro se;
iii. from past experience an election will not be made by Applicant or Applicant's representative over the telephone.
See MPEP 812.01
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647